          •
'   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                  UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                       V.                               (For Offenses Committed On or After November 1, 1987)
                    JESUS GARCIA-MENDEZ (1)
                                                                           Case Number:          3: 19-CR-04004-A~---·····• ... - - -1

                                                                        Merle N Schneidewind
                                                                                                      !
                                                                                                      l
                                                                                                                   f' 'I~~-~
                                                                                                                           .~- ti/~)                    !
                                                                                                                                                        \
                                                                                                                               --                       1
                                                                        Defendant's Attorney           t                                                1
    USM Number                         40459-408
                                                                                                       \                  DEC 11 2019                   ,
     • -
    THE DEFENDANT:                                                                                     \:      CLERK       us ois~·R·ic-lCOlJf::n       t
                                                                                                            SOUTH ERN DISTRICT O CALIFORNIA•.·
    IZI pleaded guilty to count(s)          One of the Information                                     IRY         ....
                                                                                                                                     DEPUTY',
                                                                                                                                              ~-----'

    D     was found guilty on count(s)
          after a plea ofnot guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section/ Nature of Offense                                                                                            Count
    18:75l(a) and 4082(a)- Escape from Federal Custody                                                                                1




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)
    D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

    IZJ Assessment: $100.00 • Remitted


    •     NTA Assessment*: $

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.
     •
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   JESUS GARCIA-MENDEZ (1)                                                Judgment - Page 2 of2
CASE NUMBER:                 3:19-CR-04004-AJB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •       The court makes the following recommendations to the Bureau of Prisons:




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant must surrender-to the United States Marshal for this district:
         •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

         Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 9-CR-04004-AJB
